Case 1:19-cr-00099-DKW-KJM Document 247 Filed 06/08/21 Page 1 of 2         PageID #:
                                  2049



 CYNTHIA A. KAGIWADA, HSBA NO. 7969
 ATTORNEY AT LAW
 P.O. Box 368
 Kaneohe, Hawaii 96744
 Telephone: (808) 230-4430
 E-mail: c_kagiwada@hotmail.com

 Attorney for Defendant
 PRESTON M. KIMOTO

                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                CR NO. 19-00099-DKW-06

       Plaintiff,                         ORDER GRANTING MOTION
                                          TO WAIVE APPEARANCES AT
        vs.                               HEARING
                                          ON JOINT MOTION TO
 PRESTON M. KIMOTO (06),                  CONTINUE TRIAL
                                          (ECF NO. 235
       Defendant.



     ORDER GRANTING MOTION TO WAIVE APPEARANCES AT
   HEARING ON JOINT MOTION TO CONTINUE TRIAL (ECF NO. 235)

       Defendant, PRESTON M. KIMOTO, has moved this court through counsel

 for an order waiving his appearance and counsel’s appearance at the hearing on the

 “Joint Motion to Continue Trial (ECF No. 235),” scheduled for June 14, 2021,

        NOW, THEREFORE GOOD CAUSE APPEARING, IT IS HEREBY

 ORDERED THAT the motion is granted and the appearances of both Defendant
Case 1:19-cr-00099-DKW-KJM Document 247 Filed 06/08/21 Page 2 of 2        PageID #:
                                  2050



 Preston Kimoto and his counsel are waived for the June 14, 2021 hearing on the

 “Joint Motion to Continue Trial (ECF No 235).”

       IT IS APPROVED AND SO ORDERED.

       DATED: Honolulu, Hawaii, June 8, 2021.




                                         2
